 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Trina Saldana
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     TRINA SALDANA                                      Case No.: 2:18-cv-01823-WBS-AC
12
                   Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17

18          Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed

19 with prejudice and each party shall bear its own attorneys’ fees and costs.

20

21          IT IS SO ORDERED.

22 Dated: January 8, 2019

23

24

25

26
27

28

                                                      1
                                                    ORDER
